Order denying motion to vacate order of publication and dismiss complaint reversed upon the law, with ten dollars costs and disbursements, and motion *737granted to the extent of vacating the order of publication, without costs. Rule 50, Rules of Civil Practice, requires the court or judge to specify the time of publication for a period not less than once in each of six successive weeks. There was no specification of any time in the order made in this action. Without such specification, the order is invalid. Kelly, P. J., Jaycox, Manning, Kapper and Lazansky, JJ., concur.